DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.1.	Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zokael (US 2019/0258278) in view of  Klicpera et al. (US 2015/0201701) further in view of Pelton et al. (US 2018/0048485).
Regarding claim 1 and 15, Zokael discloses gas in a building, comprising: 
a processor (element 510, microcontroller); 
a gas sensor coupled to the processor ([0018]-[0021],  one microcontroller adapted with  a gas    leak sensors/leak detector)s; 
a gas valve coupled to the processor (an electric valve 520 couple with microprocessor 510). 

Klicpera discloses a transceiver to communicate secured gas data over a network to a remote processor  [0006], which allows meters and other sensing devices to securely route data via nearby meters and relay devices, creating a "mesh" of network coverage reading  and storing sensor gas flow in the building data on ([0143], [0161], base unit 10, 126 periodically reads and stores data point gas flow information corresponding to either a flow condition, no flow condition, or a slow flow condition through the supply line of the particular gas fixture);
Zokael and Klicpera are analogous art because they are from the same field of endeavor. They all relate to detecting the abnormal flow leak and notify the remote user.
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Zokael and Klicpera incorporating the leakage monitoring system, as taught by Klicpera.
One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification in order to motivate the user to use the system and save time and cost. 
Zokael and Klicpera fail to disclose an encryption module executed by the processor to secure gas data; and storing the sensor data in blockchain.40
Pelton discloses an encryption module executed by the processor to secure data; and storing the sensor data in blockchain ([0041], data encryption and protection. Another implementation for system security may be a blockchain database storing private encryption key data for access only by authorized parties.  40


Zokael, Klicpera and Pelton are analogous art because they are from the same field of endeavor. They all relate to detecting the abnormal flow leak and notify the remote user.
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Klicpera and Zokael and incorporating storing data on the blockchain, as taught by Pelton.
One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification in order to provide a secure data commination so that user can confidence and encourage to use the system. 

Regarding claim 2, Pelton discloses a blockchain coupled to the processor through the transceiver ([0008], FIG. 7, the data storage blockchain connected with the processor with different transceiver and communication protocol).
Regarding claim 3, Pelton discloses sensor data is stored in the blockchain to avoid tampering ([0041], the security of the system in order that outside actors are not able to gain unauthorized access use the blockchain data storage). 
Regarding claim 4 and 18, Klicpera discloses data transactions sent by the processor are signed with elliptic curve signature ([0083], [0058], digital signature is generated by encrypting the hash with the private key such that it can be decrypted using the signers public key. These public/private key pairs and associated certificate key pairs may be computed using hard to reverse functions including prime number and elliptic curve techniques).

Regarding claims 6 and 17, Klicpera discloses the processor receives commands from a phone app to the devices and communicate readings from the devices to the phone app using the API (Fig. 9, [0041], [0215], [0236], the mobile phone 400  communicates with the water use monitoring device at the remote station 10, using encrypted application program interface API).
Regarding claim 7, Klicpera discloses the processor uses the API to communicate an email or a text notification based on a predetermined event ([0221], [0231], [236], Notification Manager 528 is responsible for sending all notifications to clients via SMS (mobile phone messages), email (via a relay server like an SMTP email server).
Regarding claim 8, Klicpera discloses the processor uses the API to communicate an email or a text notification based on fluid leakage detection ([0221], [0231],[0236],  Notification Manager 528 is responsible for sending all notifications to clients via SMS (mobile phone messages using API ), email (via a relay server like an SMTP email server).

Regarding claim 9, combination of Klicpera and Pelton disclose:
 Klicpera discloses an API gateway, wherein communications between network devices and the blockchain (data) enhanced security features that protect the connections and the privacy of the users ([0007], [0067], [0075], [0236], using API the apparatus 10, 126 receives or uploads data such as a control command signal to send or transmit data it is critical that the device can authenticate the sender and be sure of the integrity of the data. Encryption provides privacy by preventing anyone but the intended recipient of a message from reading it.

Regarding claim 10, Zokael discloses a code to automatically turn off the gas valve in case of a leak ([0033], [0034], [0058],  the electronic valve is configured automatically where the valve would turn off automatically once a leak alert is detected or the user is able to wirelessly shut off electric valve 120).
Regarding claim 11, Zokael discloses code to open gas flow on a selected pipe on a scheduled time ([0058]], the user can reset the valve to "on" once the leak area is inspected or the electronic valve is configured with a timer (schedule) functionality).  
Regarding claim 12, Klicpera discloses a learning machine to disaggregate fluid usage at an appliance or fixture level ([0161], [0196], gas fixture in the facility is leaking is analyzed and differentiates between normal flow conditions and a slow flow condition).

Regarding claims 13 and 20, Zokael and Klicpera disclose:
Zokael discloses a call center in communication with the processor and code to monitor activities of life from gas sensor data and request assistance ([0034], each Wi-Fi leak detector have an embedded webserver that monitors the events and logs to notify immediately the home owner or representative, such as, for example a call center, or a property manager so that corrective action can be taken); and 
Klicpera discloses a call center in communication with the processor and code to monitor activities of life from fluid sensor data and request assistance ([0005], [0075, [0196], the natural gas module(s) attached to a gas meters records daily gas use. The data collected by the meters is periodically transmitted via a secure wireless communication network to initiate a call, using wireless 

Regarding claim 14, Klicpera discloses the encryption does not allow using the same random key for a digital signature twice and wherein encryption parameters for a digital signature (r,s) are different for the digital signature because a sender and a receiver track and reject re-using the same (r) ([0058]-[0059], [0058] Digital signatures are provided by key pairs as well, and provide authentication, integrity and non-repudiation. In this case a sender signs a one-way hash of a message before sending it, and the recipient uses the sender's public key to decrypt the message and verify the signature).  

Regarding claim 16, Zokael discloses  notifying a user of the gas leakage prior to shutting off gas into the building ([0010], [0032],[0033], receiving a notification of a leak from the  wireless leak alarm device and communicating instructions from the user causing the electrical valve to be shut off to stop the leak). 


2.2	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zokael (US 2019/0258278) and  Klicpera et al. (US 2015/0201701) in view of Pelton et al. (US 2018/0048485) further in view of Lesavich et al. (US  2016/0321654) .
Regarding claim 19, Zokael, Klicpera and Pelton disclose the limitation of claim 15, but fail to disclose the limitations of claim 19. However, Lesavich discloses when idled, applying unused processing capacity mining for a cryptocurrency for the user ([0380] in a cryptocurrency system, miners are incentivized to create blocks to collect two types of rewards). 
Zokael, Klicpera, Pelton and Lesavich are analogous art because they are from the same field of endeavor. They all relate to remotely communication with user device.

One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification in order to motivate the user to use the system and save time and cost. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/247,756 in view of Klicpera et al. (US 2015/0201701). 
Claims 1-20 are similar limitations with the instant US application 16/427,796 except “gas” has been change to “water” in the related US application 16/427,756. However, this variation is not patentably distinct because it would have been obvious to a person of ordinary skill in the art at the time the application was filed since the system can implemented for water, gas or any home automation system to provide high efficiency control of the utility as discloses by Klicpera in Par. [0005], The Smart-Meter measure water use or gas flow attached to water sensor or a gas meters records daily water and .
This is a provisional nonstatutory double patenting rejection.
Related US Application 16/427,756
Instant US Application  16/427,769
1. (currently amended) A system to characterize water in a building, comprising: a processor; a water sensor coupled to the processor; a water valve coupled to the processor; and an encryption module where data captured by the water sensor is saved into a blockchain network by the processor to secure water data; a transceiver to communicate secured water data over a network to a remote processor; and a blockchain explorer to review publicly available water usage per device from the blockchain network.
1. A system to characterize gas in a building, comprising: a processor; a gas sensor coupled to the processor; a gas valve coupled to the processor; and an encryption module executed by the processor to secure gas data; and a transceiver to communicate secured gas data over a network to a remote processor.
15. (currently amended) A method to manage water in a building, comprising: reading from one or more sensors water flow into the building; storing sensor data on a blockchain; determining if the water flow is from a leakage above a water into the building; and reviewing with a blockchain explorer publicly available water usage per device from the blockchain network
gas in the building comprising: reading from one or more sensor gas flow into the building; storing sensor data on a blockchain; determining if the gas flow is from a gas into the building.


The independent claims 2-14 and 16-20 of the instant application and the related application 16/247,796, claims 2-14 and 16-20 are similar respectively, with variation of “water” and “gas”. 

3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orsini et al (US-20170103468) discloses A system for the cryptographically-secure, autonomous control of devices comprising, connected to or remotely operating devices in an electrically powered network and the transaction of the benefits, costs or value created by or transacted through the devices in this electrically powered network, see abstract. 

Chun et al. (US-20180254905-A1) discloses an Internet of Things (IoT)-based thing management system using block chain authentication wherein unit nodes connect to each other through a wire and/or wireless communication network, things connect to each other in each of the unit nodes, and control instructions for causing the things to operate are mutually authenticated by the unit nodes to confirm the validity of the instructions, see abstract.

Forbes (US-20170358041-A1) discloses use of real-time or near real-time data for electric power messaging and settlements, and more particularly, to advanced energy settlements, messaging, and applications for electric power supply, load, and/or curtailment and data analytics associated with the same, use of blockchain technologies, see Par. [0012], abstract.

Garabedian et al. (US 20060191324) related to a leak detection and control system provides for remote user control of devices in responding to detected leaks of other problems. A plurality of sensors and sensor types are used at various locations in a building where leaks are likely to occur. Upon detection of a leak, a sensor sends an RF signal identifying the sensor. A controller receives the RF signal and performs actions associated with the identifier for the sensor. Actions may include selectively closing or opening valves and electrical connections. Notifications are also sent by the system to building owners, occupants, maintenance personnel or operators. An operator can contact the controller from a remote location via a telephone system or a network to check status and to activate devices.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/KIDEST BAHTA/Primary Examiner, Art Unit 2119